                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CV 113

JUSTIN BEAL,                                   )
                                               )
            Plaintiff,                         )
                                               )
      v.                                       )                     ORDER
                                               )
N.C. DEPARTMENT OF HEALTH AND                  )
HUMAN SERVICES, Division of State              )
Operated Healthcare Facilities, Black Mountain )
Neuro-Medical Treatment Center,                )
                                               )
            Defendant.                         )
______________________________________ )

       This matter is before the Court sua sponte.

       A Report of Mediator filed on September 29, 2018 advised that, following a

settlement conference and some post-conference negotiations, the parties had reached an

agreement to resolve this matter completely. See (Doc. 23).

       An agreement for entry of judgment or a stipulation of dismissal was to be filed by

October 31, 2018.

       On October 31, 2018, the parties filed a Joint Motion for Extension of Time to File

Stipulation of Dismissal (Doc. 24). The motion reported that “Defendant experienced some

administrative delays in getting the agreement signed and implementing the terms of the

agreement” but that the parties believed those issues had been resolved. The parties

requested an additional thirty days within which to file a stipulation of dismissal.

       On November 5, 2018, the undersigned granted the joint motion and allowed the
parties an additional thirty days to file a stipulation of dismissal. See (Doc. 25).

       However, the parties’ extended deadline (December 5, 2018) has now passed and

the parties have not filed a dismissal or provided the Court with any additional information

regarding the status of this matter.

       The parties are therefore DIRECTED to file a stipulation of dismissal or other

closing document on or before January 22, 2019. Failure to make such a filing will result

in the dismissal of this matter without prejudice.



                                            Signed: January 10, 2019
